DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, and 23, are pending and being examined.

Response to Amendment
The previous rejections of Claim(s) 1-9, and 16, under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0260522 A1 to Weber et al. (hereinafter Weber) as evidenced by Adeka, “Chemical Products Functional Polymers,” page 1-11, 2020, at https://www.adeka.co.jp/en/chemical/products/functional/pro142c.html, (hereinafter Adeka datasheet) are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 9-12, and 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 09-143247 A to Sagara et al. (hereinafter Sagara), in further view of US 5,218,061 A to Kajiwara et al. (hereinafter Kajiwara), and in further view of JP 2005-213352 A to Ueki et al. (hereinafter Ueki), and as evidenced by Hexion Product Bulletin, “Epikote Resins for Coating, Civil Engineering and Adhesive Applications,” pp. 1-6, 2009, (hereinafter Hexion).

Regarding claims 1, 2, 9-11, Sagara teaches a resin composition comprising (A) an epoxy resin, (B) a linear polymer, and (C) a curing agent (See abstract), wherein the resin composition is used in the field of laminates, sheets, and prepregs (para 1), obtained by impregnated by a glass cloth and cured, (para 3 and 33), which meets the claimed prepreg and reinforcing fiber substrate. Sagara further teaches the epoxy resin (A)  can have an epoxy equivalent of 100-1000 and can include bisphenol A type epoxy resins or bisphenol F type epoxy resins, wherein a plurality types of these types of epoxy resins may be used together (para 17). Sagara also teaches that the bisphenol A type epoxy resins, tetrabromobisphenol A type epoxy resin, or phenol novolak type epoxy resins are preferable. (para 17).  Sagara also teaches wherein the (B) linear polymer composes of the structural units having formula (a) 
    PNG
    media_image1.png
    119
    381
    media_image1.png
    Greyscale
and formula (b) 
    PNG
    media_image2.png
    144
    446
    media_image2.png
    Greyscale
 wherein X is or a halogen (See abstract and para 7-9), and wherein the ratio of formula (a) to (b) ranges from 3-20:1 (para 10). 
Sagara does not explicitly teach the component (A) epoxy resin with the chemical formula (1) having an epoxy equiv. of 200-500 g/eq.
However, Kajiwara teaches a polyfunctional epoxy resin used in the field of laminate and composite materials such as impregnated substrate of glass fiber (See abstract and col 12 ln 27-32), which is in the same field of use as epoxy prepregs cited above in Sagara. Kajiwara further teaches the epoxy resin has the formula (1) 
    PNG
    media_image3.png
    165
    433
    media_image3.png
    Greyscale
, wherein m and n are each 1 or greater (col 2, ln 9 to col 3, ln 27), and R1, R2 and R3 have the bisphenol A structure, (c-3)
    PNG
    media_image4.png
    94
    192
    media_image4.png
    Greyscale
(col 12, ln 40-68), and an epoxide equiv. weight of 400 g/eq (col 12, ln 68), which meets the claimed epoxy component (A) with the claimed formula (1). Kajiwara also teaches the above epoxy resin can be used in combination with other epoxy resins (col 11, ln 45-49). Kajiwara further teaches that the cured product with the epoxy resin having the above formula (1) will have excellent heat resistance, toughness, adhesion property, and water proofness. (See abstract, and col 26, ln 28-31).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the epoxy resin having the formula (1) of Kajiwara for the epoxy resin (A) of Sagara because Sagara teaches bisphenol A type epoxy resins or bisphenol F type epoxy resins (A) can be used for epoxy resin (A) (para 17), Kajiwara teaches the same field of use as epoxy prepregs cited above in Sagara, Kajiwara also teaches a bisphenol A type epoxy resin that can be used in combination with other epoxy resins (col 11, ln 45-49), and Kajiwara further teaches that the cured product with the epoxy resin having the above formula (1) will have excellent heat resistance, toughness, adhesion property, and water proofness. (See abstract, and col 26, ln 28-31).
Sagara does not explicitly teach the epoxy resin (C) which is “liquid at 25 deg C”.
However, Ueki teaches a resin composition for prepregs comprising a mixed epoxy resin of 50-90 parts of solid epoxy resin and 10-50 parts of a liquid epoxy resin, a rubber and a curing agent (See abstract), and used in the field of prepregs and printed wiring boards (para 1-2), which is in the same field of use of prepregs cited above in Sagara. Ueki further teaches that the solid epoxy can be bisphenol A type epoxy resin, cycloaliphatic epoxy resins, or brominated epoxy resins with an eew of 170-1,000 g/eq, and the liquid epoxy resins can be bisphenol A type epoxy resins having the eew of 100-210 g/eq, (para 15-16), which is similar and compatible to the epoxy resins cited above in Sagara. Ueki further teaches that the liquid epoxy resin with the above eew is used to give the mixture good impregnability, tack and handling properties (para 16-17). Ueki also teaches the liquid epoxy used can be a low molecular weight bisphenol A type epoxy resin having an eew from 180-200 g/eq (para 36), which correlates to Epikote 828 (i.e. eew 184-194) and is liquid at 25 deg C as evidenced by col 3, ln 46-65 of Hokamura and on page 2 of the Hexion datasheet. The above low molecular weight bisphenol A type epoxy resin and amount range of liquid epoxy resin overlaps and meets the claimed range cited in claims 1 and 9-11.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of liquid epoxy resin of Ueki as the epoxy resin  in the composition of Sagara because Sagara teaches a plurality of types of epoxy resins may be used together (para 17), Ueki teaches the same field of use of prepregs as cited above in Sagara, Ueki further teaches epoxy resins that are similar and compatible to the epoxy resins cited above in Sagara, and Ueki further teaches that the above liquid epoxy resin is used to give the mixture good impregnability, tack and handling properties (para 16-17). 

Regarding claim 3, the combination of Sagara, Kajiwara and Ueki teaches claim 1. Sagara further teaches wherein the above linear polymer is used in a ratio amount of 1-50 parts per 100 parts of the epoxy resins (para 11 and 20), which correlates to the other epoxy resin (A) used in an amount of 1-50 parts of the epoxy resins which overlaps and meets the amounts cited in claims 3.
And as cited above and incorporated herein, Kajiwara teaches the epoxy resin that meets the claimed component (A), used for the epoxy resin (A) cited in Sagara.

Regarding claim 12, the combination of Sagara, Kajiwara and Ueki teaches claim 1. Sagara teaches wherein the curing agent can be dicyandiamide (para 22).

Regarding claim 23, the combination of Sagara, Kajiwara and Ueki teaches claim 1. Kajiwara teaches the epoxy resin has the formula (1) 
    PNG
    media_image3.png
    165
    433
    media_image3.png
    Greyscale
, wherein m and n are each 1 or greater (col 2, ln 9 to col 3, ln 27), and R1, R2 and R3 have the bisphenol F structure, (C-5) 
    PNG
    media_image5.png
    93
    203
    media_image5.png
    Greyscale
(Example 8, col 18, ln 36-57), and an epoxide equiv. weight of 496 g/eq (col 18, ln 45), which meets the claimed epoxy component (A) with the claimed formula (1a) cited in claim 23. 

Claims 4-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagara, Kajiwara, and Ueki as evidenced by Hexion, as applied to claim 1 above, and further in view of JP 2013-166927 A to Ishimoto et al. (hereinafter Ishimoto).

Regarding claims 4-8, as cited above and incorporated herein, the combination of Sagara, Kajiwara and Ueki teaches the composition of claim 1.
Sagara does not explicitly teach the solid alicyclic epoxy resin as component (B) cited in claims 4-8.
However, Ishimoto teaches an epoxy resin composition comprising at least an epoxy resin (A), an epoxy resin (B), dicyandiamide (C), toluene bisdimethylurea (D) and a curing aid (See abstract), used in the field of prepregs and fiber reinforced composites (para 1-2), which is in the same field of epoxy resin compositions for prepregs as cited above in Sagara. Ishimoto further teaches the epoxy resin (B) can be EHPE 3150 (para 13) which can be used in an amount of ratio of 10-80 per 20-90 of the other epoxy resin (para 14), which overlaps and meets the claimed amount ranges cited in claims 8 and 11. The EHPE 3150 also meets the claimed solid component (B) alicyclic epoxy resins of claims 4-7, as cited in para 36 of Applicant’s specification. Ishimoto further teaches the addition of the EHPE 3150 improves appearance, weatherability and has good heat resistance. (para 13 and 14). 
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of EHPE 3150 of Ishimoto to the epoxy resin composition of Sagara because, Sagara teaches the epoxy resin (A) can be a plurality of types of epoxy resins, Ishimoto teaches the same field of epoxy resin compositions for prepregs as cited above in Sagara, and Ishimoto further teaches the addition of the EHPE 3150 improves appearance, weatherability and has good heat resistance. (para 13 and 14).

Claims 13-15 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagara, Kajiwara and Ueki as evidenced by Hexion, as applied to claim 1 above, and further in view of US 2013/0217805 A1 to Hayashi et al. (hereinafter Hayashi).

Regarding claim 13, as cited above and incorporated herein, the combination of Sagara, Kajiwara and Ueki teaches the composition of claim 1. Sagara further teaches the composition can include a hardening accelerator such as tertiary amines or imidazoles.
Sagara does not explicitly teach the urea-based curing agent.
However, Hayashi teaches an epoxy resin composition comprising an epoxy resin (A1), an epoxy resins (B1), an epoxy resin (C1) and a curing agent, wherein the epoxy resin composition is used in the field of prepregs and fiber reinforced composites (See abstract and para 1-2), which is in the same field of epoxy resin compositions for prepregs as cited above in Sagara. Hayashi further teaches the epoxy resin composition can include a curing accelerator such as imidazoles and ureas (para 39-40). Hayashi also teaches that ureas are preferable from the viewpoint of balance between storage stability and catalytic ability. (para 42).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of ureas of Hayashi as the accelerator to the epoxy resin composition of Sagara because Hayashi teaches the same field of epoxy resin compositions for prepregs as cited above in Sagara, and Hayashi also teaches that ureas are preferable from the viewpoint of balance between storage stability and catalytic ability. (para 42).

Regarding claims 14 and 15, as cited above and incorporated herein, the combination of Sagara and Ueki teaches the composition of claim 1.
Sagara does not explicitly teach the thermoplastic resin.
However, Hayashi further teaches the epoxy resin composition can further include thermoplastic resins such a polyvinyl acetal resin, phenoxy resin (para 77-78), or a triblock of M-B-M (methyl methacrylate/butylacrylate/methyl methacrylate), (para 99), used in an amount of 1-10 parts by mass per 100 parts of total epoxy resin content (para 94), which overlaps and meets the amount ranges of the thermoplastic cited in claims 14 and 15. Hayashi also teaches that the amount of block copolymer improves toughness and impact resistance while maintaining excellent heat resistance. (para 84 and 94).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amount of block copolymer of Hayashi in the epoxy resin composition of Sagara because Hayashi teaches the same field of epoxy resin compositions for prepregs as cited above in Sagara, and Hayashi also teaches that the amount of block copolymer improves toughness and impact resistance while maintaining excellent heat resistance. (para 84 and 94).

Regarding claim 19, as cited above and incorporated herein, the combination of Sagara and Ueki teaches the composition of claim 1. Sagara teaches wherein the resin composition is used in the field of laminates, sheets, and prepregs (para 1), obtained by impregnating fibers (para 24).  
Sagara does not explicitly teach wherein the fiber reinforced plastic has a tubular shape.
However, Hayashi teaches the fibers of the prepregs and/or fiber reinforced composites can take many different forms depending on application strength needs (para 142), and further teaches that prepregs can be wrapped around a mandrel or other cored bar to form a tubular fiber-reinforced composite which can be advantageously used for form objects with complex shapes. (para 154-157).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the wrapping tape method of Hayashi for the prepreg of Sagara because Hayashi teaches the same field of epoxy resin compositions for prepregs as cited above in Sagara, and Hayashi also teaches the fibers of the prepregs and/or fiber reinforced composites can take many different forms depending on application strength needs (para 142), and further teaches that prepregs can be wrapped around a mandrel or other cored bar to form a tubular fiber-reinforced composite which can be advantageously used for form objects with complex tubular shapes. (para 154-157).

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
On page 7-10, the Applicant argues that one skilled in the art would have not modified or replaced the linear polymer epoxy resin (B) of Sagara with the epoxy resin that meets chemical formula (1) of Kajiwara because the linear polymer epoxy resin (B) of Sagara requires a certain molecular weight and epoxy equivalent. This is not persuasive because Kajiwara, as cited above, the epoxy resin that meets chemical formula (1) of Kajiwara is NOT used to replace the linear polymer epoxy resin (B) of Sagara, but is used in place of the epoxy resin (A) of Sagara which can preferably be a bisphenol A type epoxy resin. This is exemplified in the rejection of claim 3 above, in which Sagara teaches the mass amount range of epoxy resin (A) that overlaps and meets the claimed range of claim 3, and Kajiwara teaches the claimed chemical formula (1) for epoxy resin (A) of Sagara.
On page 10, the Applicant argues that none of the references teaches the claimed formula (1a) of claim 23. This is not persuasive because, as cited above, Kajiwara teaches the claimed formula (1a).
On page 10-11, the Applicant argues that the other prior art, Ueki, Hokamura, Hexion, Ishimoto and Hayashi fail to alleviate the issues of Sagara and Kajiwara. This unpersuasive for the same reasons addressed above and incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766